Exhibit 10.2

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

of

VTV THERAPEUTICS LLC

Dated as of July 29, 2015



 

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS AND USAGE 1 Section 1.01   Definitions 1
Section 1.02   Other Definitional and Interpretative Provisions 11 Article II
THE COMPANY 12 Section 2.01   Formation 12 Section 2.02   Name 12
Section 2.03   Term 13 Section 2.04   Registered Agent and Registered Office 13
Section 2.05   Purposes 13 Section 2.06   Powers of the Company 13
Section 2.07   Partnership Tax Status 13 Section 2.08   Regulation of Internal
Affairs 13 Section 2.09   Ownership of Property 13 Section 2.10   Subsidiaries
13 Article III UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS 14
Section 3.01   Units; Admission of Members 14 Section 3.02   Substitute Members
and Additional Members 14 Section 3.03   Tax and Accounting Information 15
Section 3.04   Books and Records 16 Article IV PUBCO OWNERSHIP; RESTRICTIONS ON
PUBCO STOCK 17 Section 4.01   Pubco Ownership 17 Section 4.02   Restrictions on
Pubco Common Stock 18 Article V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
DISTRIBUTIONS; ALLOCATIONS 20 Section 5.01   Capital Contributions 20
Section 5.02   Capital Accounts 20 Section 5.03   Amounts and Priority of
Distributions 22 Section 5.04   Allocations 24 Section 5.05   Other Allocation
Rules 27 Section 5.06   Tax Withholding; Withholding Advances 27 Article VI
CERTAIN TAX MATTERS 29 Section 6.01   Tax Matters Partner 29
Section 6.02   Section 754 Election 29

i

 

Article VII MANAGEMENT OF THE COMPANY 29 Section 7.01   Management by the
Managing Member 29 Section 7.02   Withdrawal of the Managing Member 30
Section 7.03   Decisions by the Members 30 Section 7.04   [Reserved] 31
Section 7.05   Officers 31 Article VIII TRANSFERS OF INTERESTS 31
Section 8.01   Restrictions on Transfers 31 Section 8.02   Certain Permitted
Transfers 32 Section 8.03   Registration of Transfers 33 Article IX [RESERVED]
33 Article X LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION 33
Section 10.01   Limitation on Liability 33 Section 10.02   Exculpation and
Indemnification 33 Article XI DISSOLUTION AND TERMINATION 36
Section 11.01   Dissolution 36 Section 11.02   Winding Up of the Company 36
Section 11.03   Termination 37 Section 11.04   Survival 37 Article XII
MISCELLANEOUS 37 Section 12.01   Expenses 37 Section 12.02   Further Assurances
38 Section 12.03   Notices 38 Section 12.04   Binding Effect; Benefit;
Assignment 38 Section 12.05   Jurisdiction 38 Section 12.06   WAIVER OF JURY
TRIAL 39 Section 12.07   Counterparts 39 Section 12.08   Entire Agreement 39
Section 12.09   Severability 40 Section 12.10   Amendment 40
Section 12.11   Confidentiality 41 Section 12.12   Governing Law 42

 

Schedule A             Member Schedule

 

ii

 



AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of
vTv Therapeutics LLC, a Delaware limited liability company (the “Company”),
dated as of July 29, 2015, by and among the Company, vTv Therapeutics Inc., a
Delaware corporation (“Pubco”), vTv Therapeutics Holdings LLC, a Delaware
limited liability company (“Holdings”), and each other Person admitted as a
Member pursuant to Section 3.02(a) hereof.

 

W I T N E S S E T H:

 

WHEREAS, the Company has been heretofore formed as a limited liability company
under the Delaware Act (as defined below) pursuant to a certificate of formation
which was executed and filed with the Secretary of State of the State of
Delaware on April 15, 2015;

 

WHEREAS, Holdings entered into the initial Operating Agreement of the Company,
dated as of April 15, 2015 (the “Initial LLC Agreement”); and

 

WHEREAS, pursuant to the terms of the Reorganization Agreement (the
“Reorganization Agreement”), dated as of the date hereof, by and among the
Company, Pubco and the other Persons listed on the signature pages thereto, the
parties thereto have agreed to consummate the reorganization of the Company as
contemplated thereby and to take the other actions contemplated in such
Reorganization Agreement (collectively, the “Reorganization”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree,
to amend and restate the Initial LLC Agreement in its entirety as set forth
herein.

 

Article I

DEFINITIONS AND USAGE

 

Section 1.01        Definitions.

 

(a)                The following terms shall have the following meanings for the
purposes of this Agreement:

 

“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the new issuance of Units to such
Person.

 

“Adjusted Capital Account Deficit” means, with respect to any Nonvoting Member,
the deficit balance, if any, in such Nonvoting Member’s Capital Account as of
the end of the relevant Fiscal Year, after giving effect to the following
adjustments:

 

 

 



(i)            Credit to such Capital Account any amounts that such Nonvoting
Member is deemed to be obligated to restore pursuant to the penultimate sentence
in Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(ii)            Debit to such Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Member nor any Affiliate of any Member shall be deemed to be an
Affiliate of any other Member or any of its Affiliates solely by virtue of such
Members’ Units.

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.

 

“Available Cash Flow” means, for any period, the Company’s consolidated net
income determined in accordance with GAAP, adjusted by the Managing Member to
exclude non-cash items, extraordinary or one-time items of gain or loss, any
compensation expense related to Units or other Equity Securities issued under
any management equity plan of Pubco or the Company, and, to the extent not
reflected in consolidated net income determined in accordance with GAAP, less
any Reserves established during such period (including the amount of any net
increase during such period to a Reserve established in a prior period) and plus
the amount of any net decrease during such period to a Reserve established by a
prior period.

 

“Business” means the business of engaging in the discovery and development of
drug candidates, including (without limitation) orally administered small
molecule drug candidates, as well as the licensing, manufacture,
commercialization, distribution and sale of any drugs developed, and engaging in
such activities as are, in the Managing Member’s determination, necessary,
incidental or appropriate in connection therewith, in each case, as conducted by
the Company and its Subsidiaries.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Capital Account” means the capital account established and maintained for each
Nonvoting Member pursuant to Section 5.02.

 

2

 



“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company.

 

“Carrying Value” means with respect to any Property (other than money), such
Property’s adjusted basis for federal income tax purposes, except as follows:

 

(i)            The initial Carrying Value of any such Property contributed by a
Member to the Company shall be the gross fair market value of such Property, as
reasonably determined by the Managing Member;

 

(ii)            The Carrying Values of all such Properties shall be adjusted to
equal their respective gross fair market values (taking Section 7701(g) of the
Code into account), as reasonably determined by the Managing Member, at the time
of any Revaluation pursuant to Section 5.02(c);

 

(iii)            The Carrying Value of any item of such Properties distributed
to any Member shall be adjusted to equal the gross fair market value (taking
Section 7701(g) of the Code into account) of such Property on the date of
distribution as reasonably determined by the Managing Member; and

 

(iv)            The Carrying Values of such Properties shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Properties
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and
subparagraph (vi) of the definition of “Net Income” and “Net Loss” or
Section 5.04(b)(vi); provided, however, that Carrying Values shall not be
adjusted pursuant to this subparagraph (iv) to the extent that an adjustment
pursuant to subparagraph (ii) is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph (iv). If
the Carrying Value of such Property has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv), such Carrying Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset, for purposes
of computing Net Income and Net Loss.

 

“Class A Common Stock” means Class A common stock, $0.01 par value per share, of
Pubco.

 

“Class B Common Stock” means Class B common stock, $0.01 par value per share, of
Pubco.

 

“Class M Common Units” means the Class M Common Units of the Company, having the
rights, privileges and preferences set forth herein.

 

“Class M Members” means the Members holding Class M Common Units.

 

3

 



“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Unit” means a Class M Common Unit or Nonvoting Common Unit.

 

“Company Minimum Gain” means “partnership minimum gain,” as defined in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

 

“Covered Person” means (i) each Equityholder or an Affiliate thereof, in each
case in such capacity, (ii) each officer, director, shareholder, member,
partner, employee, representative, agent or trustee of a Member or an Affiliate
thereof, in all cases in such capacity, and (iii) each officer, director,
shareholder (other than any public shareholder of Pubco that is not an
Equityholder), member, partner, employee, representative, agent or trustee of
the Managing Member, Pubco (in the event Pubco is not the Managing Member), the
Company or an Affiliate controlled thereby, in all cases in such capacity.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.
C. §§ 18-101 et seq.

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Carrying Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount that bears the same ratio
to such beginning Carrying Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the Managing Member.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

 

“Disposition Event” means any merger, consolidation or other business
combination of Pubco, whether effectuated through one transaction or a series of
related transactions (including a tender offer followed by a merger in which the
holders of Class A Common Stock receive the same consideration per share paid in
the tender offer), unless, following such transaction, all or substantially all
of the holders of the voting power of all outstanding classes of common stock of
Pubco and series of preferred stock of Pubco that are generally entitled to vote
in the election of directors of Pubco prior to such transaction or series of
transactions, continue to hold a majority of the voting power of the surviving
entity (or its parent) resulting from such transaction or series of transactions
in substantially the same proportions as immediately prior to such transaction
or series of transaction.

 

4

 



“Effective Time” shall mean the effectiveness of the Reorganization as set forth
in the Reorganization Agreement.

 

“EIP” means the vTv Therapeutics Inc. 2015 Omnibus Equity Incentive Plan, as the
same may be amended from time to time.

 

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among Pubco, the Company, Holdings and any other Person that becomes a
“Holder” thereunder.

 

“Fiscal Year” means the Company’s fiscal year, which shall initially be the
calendar year and which may be changed from time to time as determined by the
Managing Member.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date hereof, by and between Pubco and Holdings.

 

“IPO” means the initial underwritten public offering of Pubco.

 

“Liens” means any pledge, encumbrance, security interest, purchase option,
conditional sale agreement, call or similar right.

 

5

 



“Managing Member” means (i) Pubco so long as Pubco has not withdrawn as the
Managing Member pursuant to Section 7.02 and (ii) any successor thereof
appointed as Managing Member in accordance with Section 7.02. The Managing
Member shall hold all outstanding Class M Common Units.

 

“Member” means any Person named as a Member of the Company on the Member
Schedule, as the same may be amended from time to time to reflect any Person
admitted as an Additional Member or a Substitute Member, for so long as such
Person continues to be a Member of the Company.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulation
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulation Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulation Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):

 

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of “Net Income” and “Net Loss” shall be added to
such taxable income or loss;

 

(ii)            Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) of the Code
expenditures pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and
not otherwise taken into account in computing Net Income and Net Loss pursuant
to this definition of “Net Income” and “Net Loss,” shall be treated as
deductible items;

 

(iii)            In the event the Carrying Value of any Company asset is
adjusted pursuant to subparagraphs (ii) or (iii) of the definition of “Carrying
Value,” the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the Carrying Value of the asset) or an item of loss (if
the adjustment decreases the Carrying Value of the asset) from the disposition
of such asset and shall be taken into account, immediately prior to the event
giving rise to such adjustment, for purposes of computing Net Income and/or Net
Loss;



6

 

 

(iv)            Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Carrying Value;

 

(v)            In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

 

(vi)            To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) of the Code is required, pursuant to
Treasury Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss; and

 

(vii)            Notwithstanding any other provision of this definition, any
items that are specially allocated pursuant to Section 5.04(b), Section 5.04(c)
and Section 5.04(d) shall not be taken into account in computing Net Income and
Net Loss.

 

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall be determined by applying rules analogous to those set
forth in subparagraphs (i) through (vi) above.

 

“Non-Pubco Member” means any Member that is not a Pubco Member.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

 

“Nonvoting Common Units” means the Nonvoting Common Units of the Company, having
the rights, privileges and preferences set forth herein.

 

“Nonvoting Members” means the Members holding Nonvoting Common Units.

 

“Nonvoting Percentage Interest” means, with respect to any Nonvoting Member, a
fractional amount, expressed as a percentage: (i) the numerator of which is the
aggregate number of Nonvoting Common Units owned of record thereby and (ii) the
denominator of which is the aggregate number of Nonvoting Common Units issued
and outstanding. The sum of the outstanding Nonvoting Percentage Interests of
all Nonvoting Members shall at all times equal 100%.

 

7

 



“Paired Interest” has the meaning set forth in the Exchange Agreement.

 

“Percentage Interest” means, with respect to any Member, a fractional amount,
expressed as a percentage: (i) the numerator of which is the aggregate number of
Common Units owned of record thereby and (ii) the denominator of which is the
aggregate number of Common Units issued and outstanding. The sum of the
outstanding Percentage Interests of all Members shall at all times equal
100%.“Person” means any individual, firm, corporation, partnership, limited
liability company, trust, estate, joint venture, governmental authority or other
entity.

 

“Prime Rate” means the rate of interest from time to time identified by JP
Morgan Chase, N.A. as being its “prime” or “reference” rate.

 

“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.

 

“Pubco Common Stock” means all classes and series of common stock of Pubco,
including the Class A Common Stock and Class B Common Stock.

 

“Pubco Member” means (i) Pubco and (ii) any Subsidiary of Pubco (other than the
Company and its Subsidiaries) that that is a Member.

 

“Regulatory Agency” means the SEC, FINRA, the Financial Services Authority, any
non-U.S. regulatory agency and any other regulatory authority or body (including
any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

 

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members.

 

“Reorganization Date Capital Account Balance” means, with respect to any
Nonvoting Member, the positive Capital Account balance of such Member as of
immediately following the Reorganization, the amount or deemed value of which is
set forth on the Member Schedule.

 

“Reorganization Documents” means the Reorganization Agreement, this Agreement,
the Tax Receivable Agreement, the Exchange Agreement, the Investor Rights
Agreement, and the EIP.

 

“Reserves” means, as of any date of determination, amounts allocated by the
Managing Member, in its reasonable judgment, to reserves maintained for working
capital of the Company, for contingencies of the Company, for operating expenses
and debt reduction of the Company.

 

8

 



“SEC” means the United States Securities and Exchange Commission.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the Transfer of then-existing Units
to such Person.

 

“Tax Distribution” means a distribution made by the Company pursuant to
Section 5.03(e)(i) or Section 5.03(e)(iii) or a distribution made by the Company
pursuant to another provision of Section 5.03 but designated as a Tax
Distribution pursuant to Section 5.03(e)(ii).

 

“Tax Distribution Amount” means, with respect to a Nonvoting Member’s Units,
whichever of the following applies with respect to the applicable Tax
Distribution, in each case in amount not less than zero:

 

(i)            With respect to a Tax Distribution pursuant to
Section 5.03(e)(i), the excess, if any, of (A) such Member’s required annualized
income installment for such estimated payment date under Section 6655(e) of the
Code, assuming that (w) such Member is a corporation (which assumption, for the
avoidance of doubt, shall not affect the determination of the Tax Rate),
(x) Section 6655(e)(2)(C)(ii) is in effect, (y) such Member’s only income is
from the Company, and (z) the Tax Rate applies, which amount shall be calculated
based on the projections believed by the Managing Member in good faith to be,
reasonable projections of the net taxable income to be allocated to such Units
pursuant to this Agreement and without regard to any adjustments pursuant to
Section 704(c) or Section 743(b) of the Code over (B) the aggregate amount of
Tax Distributions designated by the Company pursuant to Section 5.03(e)(ii) with
respect to such Units since the date of the previous Tax Distribution pursuant
to Section 5.03(e)(i) (or if no such Tax Distribution was required to be made,
the date such Tax Distribution would have been made pursuant to
Section 5.03(e)(i)).

 

9

 



(ii)            With respect to the designation of an amount as a Tax
Distribution pursuant to Section 5.03(e)(ii), the product of (x) the net taxable
income, determined without regard to any adjustments pursuant to Section 704(c)
or Section 743(b) of the Code projected, in the good faith belief of the
Managing Member, to be allocated to such Units pursuant to this Agreement during
the period since the date of the previous Tax Distribution (or, if more recent,
the date that the previous Tax Distribution pursuant to Section 5.03(e)(i) would
have been made or, in the case of the first distribution pursuant to
Section 5.03(b), the date of this Agreement), and (y) the Tax Rate.

 

(iii)            With respect to an entire Fiscal Year to be calculated for
purposes of Section 5.03(e)(iii), the excess, if any, of (A) the product of
(x) the net taxable income, determined without regard to any adjustments
pursuant to Section 704(c) or Section 743(b) of the Code, allocated to such
Units pursuant to this Agreement for the relevant Fiscal Year, and (y) the Tax
Rate, over (B) the aggregate amount of Tax Distributions (other than Tax
Distributions under Section 5.03(e)(iii) with respect to a prior Fiscal Year)
with respect to such Units made with respect to such Fiscal Year.

 

For purposes of this Agreement, in determining the Tax Distribution Amount of a
Nonvoting Member, the taxable income allocated to such Member’s Units shall be
offset by any taxable losses (determined without regard to any adjustments
pursuant to Section 704(c) or Section 743(b) of the Code) previously allocated
to such Units to the extent such losses were not allocated in the same
proportion as the Member’s Nonvoting Percentage Interests and have not
previously offset taxable income in the determination of the Tax Distribution
Amount.

 

“Tax Rate” means the highest marginal tax rates for an individual or corporation
that is resident in New York City applicable to ordinary income, qualified
dividend income or capital gains, as appropriate, taking into account the
holding period of the assets disposed of and the year in which the taxable net
income is recognized by the Company, and taking into account the deductibility
of state and local income taxes as applicable at the time for federal income tax
purposes and any limitations thereon including pursuant to Section 68 of the
Code, which Tax Rate shall be the same for all Members and shall not be less
than 45%.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
date hereof, by and among Pubco and each of the parties identified as Members
therein.

 

“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise, and shall include all
matters deemed to constitute a Transfer under Article VIII. The terms
“Transferred”, “Transferring”, “Transferor”, “Transferee” and “Transferable”
have meanings correlative to the foregoing.

 

“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.

 

10

 



“Units” means Common Units or any other class of limited liability interests in
the Company designated by the Company after the date hereof in accordance with
this Agreement; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences and/or special rights.

 

(b)               Each of the following terms is defined in the Section set
forth opposite such term:

 

Term Section Agreement Preamble Company Preamble Confidential Information
12.11(b) Controlled Entities 10.02(e) Dissolution Event 11.01(c) Economic Pubco
Security 4.01(a) e-mail 12.03 Equityholder Parties 12.11(a) Equityholders
12.11(a) Expenses 10.02(e) GAAP 3.03(b) Indemnification Sources 10.02(e)
Indemnitee-Related Entities 10.02(e)(i) Initial LLC Agreement Recitals Jointly
Indemnifiable Claims 10.02(e)(ii) Member Schedule 3.01(a) Officers 7.05(a)
Process Agent 12.05(b) Pubco Preamble Regulatory Allocations 5.04(c)
Reorganization Recitals Reorganization Agreement Recitals Revaluation 5.02(c)
Tax Matters Partner 6.01 Transferor Member 5.02(b) Withholding Advances 5.06(b)

 

Section 1.02        Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Schedule but not otherwise defined therein, shall have the
meaning as defined in this Agreement. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. References to “law”,
“laws” or to a particular statute or law shall be deemed also to include any
Applicable Law. As used in this Agreement, all references to “majority in
interest” and phrases of similar import shall be deemed to refer to such
percentage or fraction of interest based on the Relative Percentage Interests of
the Members subject to such determination. Unless otherwise expressly provided
herein, when any approval, consent or other matter requires any action or
approval of any group of Members, including any holders of any class of Units,
such approval, consent or other matter shall require the approval of a majority
in interest of such group of Members. Except to the extent otherwise expressly
provided herein, all references to any Member shall be deemed to refer solely to
such Person in its capacity as such Member and not in any other capacity.

 

11

 



Article II

THE COMPANY

 

Section 2.01        Formation. The Company was formed upon the filing of the
certificate of formation of the Company with the Secretary of State of the State
of Delaware on April 15, 2015. The authorized officer or representative, as an
“authorized person” within the meaning of the Delaware Act, shall file and
record any amendments and/or restatements to the certificate of formation of the
Company and such other certificates and documents (and any amendments or
restatements thereof) as may be required under the laws of the State of Delaware
and of any other jurisdiction in which the Company may conduct business. The
authorized officer or representative shall, on request, provide any Member with
copies of each such document as filed and recorded. The Members hereby agree
that the Company and its Subsidiaries shall be governed by the terms and
conditions of this Agreement and, except as provided herein, the Delaware Act.

 

Section 2.02        Name. The name of the Company shall be vTv Therapeutics LLC;
provided that the Managing Member may change the name of the Company to such
other name as the Managing Member shall determine in its sole discretion, and
shall have the authority to execute, acknowledge, deliver, file and record such
further certificates, amendments, instruments and documents, and to do all such
other acts and things, as may be required by Applicable Law or as, in the
reasonable judgment of the Managing Member, may be necessary or advisable to
effect such change.

 

12

 



Section 2.03        Term. The Company shall have perpetual existence unless
sooner dissolved and its affairs wound up as provided in Article XI.

 

Section 2.04        Registered Agent and Registered Office. The name of the
registered agent of the Company for service of process on the Company in the
State of Delaware shall be Corporation Service Company, and the address of such
registered agent and the address of the registered office of the Company in the
State of Delaware shall be 2711 Centerville Road, Suite 400, Wilmington, New
Castle County, Delaware 19808. Such office and such agent may be changed to such
place within the State of Delaware and any successor registered agent,
respectively, as may be determined from time to time by the Managing Member in
accordance with the Delaware Act.

 

Section 2.05        Purposes. The Company has been formed for the object and
purpose of, and the nature of the business to be conducted and promoted by the
Company is to engage in the Business and to carry on any other lawful act or
activities for which limited liability companies may be organized under the
Delaware Act.

 

Section 2.06        Powers of the Company. The Company shall have the power and
authority to take any and all actions necessary, appropriate or advisable to or
for the furtherance of the purposes set forth in Section 2.05.

 

Section 2.07        Partnership Tax Status. The Members intend that the Company
shall be treated as a partnership for federal, state and local income tax
purposes to the extent such treatment is available, and agree to take (or
refrain from taking) such actions as may be necessary to receive and maintain
such treatment and refrain from taking any actions inconsistent thereof.

 

Section 2.08        Regulation of Internal Affairs. The internal affairs of the
Company and the conduct of its business shall be regulated by this Agreement,
and to the extent not provided for herein, shall be determined by the Managing
Member.

 

Section 2.09        Ownership of Property. Legal title to all Property, conveyed
to, or held by the Company or its Subsidiaries shall reside in the Company or
its Subsidiaries and shall be conveyed only in the name of the Company or its
Subsidiaries and no Member or any other Person, individually, shall have any
ownership of such Property.

 

Section 2.10        Subsidiaries. The Company shall cause the business and
affairs of each of the Subsidiaries to be managed by the Managing Member in
accordance with and in a manner consistent with this Agreement.

 

13

 



Article III

UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

 

Section 3.01        Units; Admission of Members.

 

(a)                Effective upon the Reorganization, pursuant to the
Reorganization Agreement, (i) the Company hereby establishes a new class of
Common Units consisting of one Class M Common Unit having the terms set forth
herein, and issues such Class M Common Unit to Pubco (as Managing Member) as set
forth on Schedule A (the “Member Schedule”) and (ii) the Company hereby
establishes a new class of Nonvoting Common Units having the terms set forth
herein. All Membership Interests (as defined in the Initial LLC Agreement)
outstanding as of immediately prior to the Effective Time, all of which are held
by Holdings, shall be reclassified into the number of Nonvoting Common Units, in
the aggregate, set forth opposite Holdings’ name on the Member Schedule. The
Member Schedule shall be maintained by the Managing Member on behalf of the
Company in accordance with this Agreement and the Managing Member shall promptly
deliver a copy of the Member Schedule to any Member that so requests. When any
Units or other Equity Securities of the Company are issued, repurchased,
redeemed, converted or Transferred in accordance with this Agreement, the Member
Schedule shall be amended by the Managing Member to reflect such issuance,
repurchase, redemption or Transfer, the admission of additional or substitute
Members and the resulting Percentage Interest of each Member. Following the date
hereof, no Person shall be admitted as a Member and no additional Units shall be
issued except as expressly provided herein.

 

(b)               The Managing Member may cause the Company to authorize and
issue from time to time such other Units or other Equity Securities of any type,
class or series and having the designations, preferences and/or special rights
as may be determined the Managing Member. Such Units or other Equity Securities
may be issued pursuant to such agreements as the Managing Member shall approve.
When any such other Units or other Equity Securities are authorized and issued,
the Member Schedule and this Agreement shall be amended by the Managing Member
to reflect such additional issuances and resulting dilution, which shall be
borne pro rata by all Members based on their Common Units.

 

Section 3.02        Substitute Members and Additional Members.

 

(a)                No Transferee of any Units or Person to whom any Units are
issued pursuant to this Agreement shall be admitted as a Member hereunder or
acquire any rights hereunder, including any class voting rights or the right to
receive distributions and allocations in respect of the Transferred or issued
Units, as applicable, unless (i) such Units are Transferred or issued in
compliance with the provisions of this Agreement (including Article VIII) and
(ii) such Transferee or recipient shall have executed and delivered to the
Company such instruments as the Managing Member deems necessary or desirable, in
its reasonable discretion, to effectuate the admission of such Transferee or
recipient as a Member and to confirm the agreement of such Transferee or
recipient to be bound by all the terms and provisions of this Agreement. Upon
complying with the immediately preceding sentence, without the need for any
further action of any Person, a Transferee or recipient shall be deemed admitted
to the Company as a Member. A Substitute Member shall enjoy the same rights, and
be subject to the same obligations, as the Transferor; provided that such
Transferor shall not be relieved of any obligation or liability hereunder
arising prior to the consummation of such Transfer but shall be relieved of all
future obligations with respect to the Units so Transferred. As promptly as
practicable after the admission of any Person as a Member, the books and records
of the Company shall be changed to reflect such admission of a Substitute Member
or Additional Member. In the event of any admission of a Substitute Member or
Additional Member pursuant to this Section 3.02(a), this Agreement shall be
deemed amended to reflect such admission, and any formal amendment of this
Agreement (including the Member Schedule) in connection therewith shall only
require execution by the Company and such Substitute Member or Additional
Member, as applicable, to be effective.

 

14

 



(b)               If a Member shall Transfer all (but not less than all) its
Units, the Member shall thereupon cease to be a Member of the Company.

 

Section 3.03        Tax and Accounting Information.

 

(a)                Accounting Decisions and Reliance on Others. All decisions as
to accounting matters, except as otherwise specifically set forth herein, shall
be made by the Managing Member in accordance with Applicable Law and with
accounting methods followed for federal income tax purposes. In making such
decisions, the Managing Member may rely upon the advice of the independent
accountants of the Company.

 

(b)               Records and Accounting Maintained. The books and records of
the Company shall be kept, and the financial position and the results of its
operations recorded, in all material respects in accordance with United States
generally accepted accounting principles as in effect from time to time
(“GAAP”). The Fiscal Year of the Company shall be used for financial reporting
and for federal income tax purposes.

 

(c)                Financial Reports. The books and records of the Company shall
be audited as of the end of each Fiscal Year by the same accounting firm that
audits the books and records of Pubco (or, if such firm declines to perform such
audit, by an accounting firm selected by the Managing Member).

 

(d)               Tax Returns.

 

(i)                 The Company shall timely cause to be prepared by an
accounting firm selected by the Managing Member all federal, state, local and
foreign tax returns (including information returns) of the Company and its
Subsidiaries, which may be required by a jurisdiction in which the Company and
its Subsidiaries operate or conduct business for each year or period for which
such returns are required to be filed and shall cause such returns to be timely
filed. Upon request of any Nonvoting Member, the Company shall furnish to such
Nonvoting Member a copy of each such tax return;

 

15

 



(ii)               The Company shall furnish to each Member (a) as soon as
reasonably practical after the end of each Fiscal Year, all information
concerning the Company and its Subsidiaries required for the preparation of tax
returns of such Members (or any beneficial owner(s) of such Member), including a
report (including Schedule K-1), indicating each Member’s share of the Company’s
taxable income, gain, credits, losses and deductions for such year, in
sufficient detail to enable such Member to prepare its federal, state and other
tax returns and (b) as soon as reasonably possible after a request by such
Member, such other information concerning the Company and its Subsidiaries that
is reasonably requested by such Member for compliance with its tax obligations
(or the tax obligations of any beneficial owner(s) of such Member) or for tax
planning purposes; and

 

(iii)             So long as it holds at least a 5% Nonvoting Percentage
Interest, Holdings shall be entitled to review and comment on any tax returns or
reports to be prepared pursuant to this Section 3.03(d) at least 60 days prior
to the due date for the applicable tax return or report (including extensions).
Holdings shall notify the Company no later than 30 days after receipt of a tax
return or report of any changes recommended thereby to such return or report.
The Company shall consider in good faith all reasonable comments of Holdings to
such tax returns or reports. If the Company does not accept any such comment,
the Company shall notify Holdings, as applicable, of that fact. If within five
(5) days of such notification, Holdings requests in writing a review of a
rejected comment, the Company shall cause its regular tax advisors to review the
comment and consult with Holdings. The determination of the tax advisors
following such review and consultation shall definitively determine the position
taken on the Company’s tax return or report.

 

(e)                Inconsistent Positions. No Member shall take a position on
its income tax return with respect to any item of Company income, gain,
deduction, loss or credit that is different from the position taken on the
Company’s income tax return with respect to such item unless such Member
notifies the Company of the different position the Member desires to take and
the Company’s regular tax advisors, after consulting with the Member, are unable
to provide an opinion that (after taking into account all of the relevant facts
and circumstances) the arguments in favor of the Company’s position outweigh the
arguments in favor of the Member’s position.

 

Section 3.04        Books and Records. The Company shall keep full and accurate
books of account and other records of the Company at its principal place of
business. No Equityholder (other than the Managing Member and, so long as it
holds an interest in the Company, Holdings) shall have any right to inspect the
books and records of the Company or any of its Subsidiaries.

 

16

 



Article IV

PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

 

Section 4.01        Pubco Ownership.

 

(a)                If at any time Pubco issues a share of Class A Common Stock
or any other Equity Security of Pubco entitled to any economic rights
(including, without limitation, in the IPO or pursuant to equity compensation
plans or outstanding options, rights, warrants or other awards thereunder) (an
“Economic Pubco Security”) with regard thereto (not including, for the avoidance
of doubt, the Class B Common Stock or other Equity Security of Pubco not
entitled to any economic rights with respect thereto), (i) the Company shall
issue to Pubco one Nonvoting Common Unit (if Pubco issues a share of Class A
Common Stock) or such other Equity Security of the Company (if Pubco issues an
Economic Pubco Security other than Class A Common Stock) corresponding to the
Economic Pubco Security, and with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Economic Pubco Security and (ii) the net proceeds
received by Pubco with respect to the corresponding Economic Pubco Security, if
any, shall be concurrently contributed to the Company; provided, however, that
if Pubco issues any Economic Pubco Securities, some or all of the net proceeds
of which are to be used to fund expenses or other obligations of Pubco for which
Pubco would be permitted a distribution pursuant to Section 5.03(c), then Pubco
shall not be required to transfer such net proceeds to the Company which are
used or will be used to fund such expenses or obligations, and provided,
further, that if Pubco issues any shares of Class A Common Stock in order to
purchase or fund the purchase from a Non-Pubco Member of a number of Nonvoting
Common Units (and shares of Class B Common Stock) or to purchase or fund the
purchase of shares of Class A Common Stock, in each case equal to the number of
shares of Class A Common Stock issued (including, in each case, by way of
exchange), then the Company shall not issue any new Common Units in connection
therewith and Pubco shall not be required to transfer such net proceeds to the
Company (it being understood that such net proceeds shall instead be transferred
to such Non-Pubco Member as consideration for such purchase).

 

(b)               Notwithstanding Section 4.01(a), this Article IV shall not
apply (i) to the issuance and distribution to holders of shares of Pubco Common
Stock of rights to purchase Equity Securities of Pubco under a “poison pill” or
similar shareholders rights plan (it being understood that upon exchange of
Paired Interests for Class A Common Stock pursuant to the Exchange Agreement,
such Class A Common Stock will be issued together with a corresponding right) or
(ii) to the issuance under the EIP or Pubco’s other employee benefit plans of
any warrants, options or other rights to acquire Equity Securities of Pubco or
rights or property that may be converted into or settled in Equity Securities of
Pubco, but shall in each of the foregoing cases apply to the issuance of Equity
Securities of Pubco in connection with the exercise or settlement of such
rights, warrants, options or other rights or property.

 

17

 



Section 4.02        Restrictions on Pubco Common Stock.

 

(a)                Except as otherwise determined by the Managing Member in
accordance with Section 4.02(d), (i) the Company may not issue any additional
Nonvoting Common Units to Pubco or any of its Subsidiaries unless substantially
simultaneously therewith Pubco or such Subsidiary issues or sells an equal
number of shares of Class A Common Stock to another Person and (ii) the Company
may not issue any other Equity Securities of the Company to Pubco or any of its
Subsidiaries unless substantially simultaneously, Pubco or such Subsidiary
issues or sells, to another Person, an equal number of shares of a new class or
series of Equity Securities of Pubco or such Subsidiary with substantially the
same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of the
Company.

 

(b)               Except as otherwise determined by the Managing Member in
accordance with Section 4.02(d), (i) Pubco or any of its Subsidiaries may not
redeem, repurchase or otherwise acquire any shares of Class A Common Stock
unless substantially simultaneously the Company redeems, repurchases or
otherwise acquires from Pubco an equal number of Nonvoting Common Units for the
same price per security (or, if Pubco uses funds received from distributions
from the Company or other funds available to Pubco that were not provided by the
Company or the net proceeds from an issuance of Class A Common Stock to fund
such redemption, repurchase or acquisition, then the Company shall cancel an
equal number of Nonvoting Common Units for no consideration) and (ii) Pubco or
any of its Subsidiaries may not redeem or repurchase any other Equity Securities
of Pubco unless substantially simultaneously, the Company redeems or repurchases
from Pubco an equal number of Equity Securities of the Company of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distributions upon liquidation) or other economic
rights as those of such Equity Securities of Pubco for the same price per
security (or, if Pubco uses funds received from distributions from the Company
or the net proceeds from an issuance of Equity Securities other than Class A
Common Stock to fund such redemption, repurchase or acquisition, then the
Company shall cancel an equal number of its corresponding Equity Securities for
no consideration). Except as otherwise determined by the Managing Member in
accordance with Section 4.02(d): (x) the Company may not redeem, repurchase or
otherwise acquire Nonvoting Common Units from Pubco or any of its Subsidiaries
unless substantially simultaneously Pubco or such Subsidiary redeems,
repurchases or otherwise acquires an equal number of Class A Common Stock for
the same price per security from holders thereof (except that if the Company
cancels Nonvoting Common Units for no consideration as described in
Section 4.02(b)(i), then the price per security need not be the same) and
(y) the Company may not redeem, repurchase or otherwise acquire any other Equity
Securities of the Company from Pubco or any of its Subsidiaries unless
substantially simultaneously Pubco or such Subsidiary redeems, repurchases or
otherwise acquires for the same price per security an equal number of Equity
Securities of Pubco of a corresponding class or series with substantially the
same rights to dividends and distributions (including dividends and
distributions upon liquidation) and other economic rights as those of such
Equity Securities of Pubco (except that if the Company cancels Equity Securities
for no consideration as described in Section 4.02(b)(ii), then the price per
security need not be the same). Notwithstanding the immediately preceding
sentence, to the extent that any consideration payable to Pubco in connection
with the redemption or repurchase of any shares or other Equity Securities of
Pubco or any of its Subsidiaries consists (in whole or in part) of shares or
such other Equity Securities (including, for the avoidance of doubt, in
connection with the cashless exercise of an option or warrant), then redemption
or repurchase of the corresponding Nonvoting Common Units or other Equity
Securities of the Company shall be effectuated in an equivalent manner (except
if the Company cancels Nonvoting Common Units or other Equity Securities for no
consideration as described in this Section 4.02(b)).

 

18

 



(c)                The Company shall not in any manner effect any subdivision
(by any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding Nonvoting Common Units unless
accompanied by a substantively identical subdivision or combination, as
applicable, of the outstanding Class A Common Stock, with corresponding changes
made with respect to any other exchangeable or convertible securities. Pubco
shall not in any manner effect any subdivision (by any stock or unit split,
stock or unit dividend or distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse stock or unit split,
reclassification, reorganization, recapitalization or otherwise) of the
outstanding Class A Common Stock unless accompanied by a substantively identical
subdivision or combination of the outstanding Nonvoting Common Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities.

 

(d)               Notwithstanding anything to the contrary in this Article IV:

 

(i)                 if at any time the Managing Member shall determine that any
debt instrument of Pubco, the Company or its Subsidiaries shall not permit Pubco
or the Company to comply with the provisions of Section 4.02(a) or
Section 4.02(b) in connection with the issuance, redemption or repurchase of any
shares of Class A Common Stock or Class B Common Stock or other Equity
Securities of Pubco or any of its Subsidiaries or any Units or other Equity
Securities of the Company, then the Managing Member may in good faith implement
an economically equivalent alternative arrangement without complying with such
provisions; provided that such arrangement shall also be subject to the prior
written consent (not to be unreasonably withheld) of Holdings, so long as it
holds at least a 10% Nonvoting Percentage Interest; and

 

(ii)               if (x) Pubco incurs any indebtedness and desires to transfer
the proceeds of such indebtedness to the Company and (y) Pubco is unable to lend
the proceeds of such indebtedness to the Company on an equivalent basis because
of restrictions in any debt instrument of Pubco, the Company or its
Subsidiaries, then notwithstanding Section 4.02(a) or Section 4.02(b), the
Managing Member may in good faith implement an economically equivalent
alternative arrangement in connection with the transfer of proceeds to the
Company using non-participating preferred Equity Securities of the Company
without complying with such provisions; provided that such arrangement shall
also be subject to the prior written consent (not to be unreasonably withheld)
of Holdings, so long as it holds at least a 10% Nonvoting Percentage Interest.

 

19

 



Article V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
DISTRIBUTIONS; ALLOCATIONS

 

Section 5.01        Capital Contributions.

 

(a)                From and after the date hereof, no Member shall have any
obligation to the Company, to any other Member or to any creditor of the Company
to make any further Capital Contribution, except as expressly provided in
Section 4.01(a).

 

(b)               Except as expressly provided herein, no Member, in its
capacity as a Member, shall have the right to receive any cash or any other
property of the Company.

 

Section 5.02        Capital Accounts.

 

(a)                Maintenance of Capital Accounts. The Company shall maintain a
Capital Account for each Nonvoting Member on the books of the Company in
accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such provisions,
the following provisions:

 

(i)                 Each Nonvoting Member listed on the Member Schedule shall be
credited with the Reorganization Date Capital Account Balance set forth on the
Member Schedule. The Member Schedule shall be amended by the Managing Member
after the closing of the IPO and from time to time to reflect adjustments to the
Nonvoting Members’ Capital Accounts made in accordance with
Sections 5.02(a)(ii), 5.02(a)(iii), 5.02(a)(iv), 5.02(c) or otherwise.

 

(ii)               To each Nonvoting Member’s Capital Account there shall be
credited: (A) such Nonvoting Member’s Capital Contributions, (B) such Member’s
distributive share of Net Income and any item in the nature of income or gain
that is allocated pursuant to Section 5.04 and (C) the amount of any Company
liabilities assumed by such Member or that are secured by any Property
distributed to such Member.

 

(iii)             To each Nonvoting Member’s Capital Account there shall be
debited: (A) the amount of money and the Carrying Value of any Property
distributed to such Member pursuant to any provision of this Agreement, (B) such
Member’s distributive share of Net Loss and any items in the nature of expenses
or losses that are allocated to such Member pursuant to Section 5.04 and (C) the
amount of any liabilities of such Member assumed by the Company or that are
secured by any Property contributed by such Member to the Company.

 

20

 



(iv)             In determining the amount of any liability for purposes of
subparagraphs (ii) and (iii) above there shall be taken into account
Section 752(c) of the Code and any other applicable provisions of the Code and
the Treasury Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Managing Member
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Managing Member may make such modification so long as such modification will not
have any effect on the amounts distributed to any Person pursuant to Article XI
upon the dissolution of the Company. The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

 

(b)               Succession to Capital Accounts. In the event any Person
becomes a Substitute Member in accordance with the provisions of this Agreement,
such Substitute Member shall succeed to the Capital Account of the former Member
(the “Transferor Member”) to the extent such Capital Account relates to the
Transferred Units.

 

(c)                Adjustments of Capital Accounts. The Company shall revalue
the Capital Accounts of the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) (a “Revaluation”) at the following times:
(i) immediately prior to the contribution of more than a de minimis amount of
money or other property to the Company by a new or existing Member as
consideration for one or more Units; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property in respect of one or more
Units; (iii) the issuance by the Company of more than a de minimis amount of
Units as consideration for the provision of services to or for the benefit of
the Company (as described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)(5)(iii)); and (iv) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other
than a liquidation pursuant to Section 708(b)(1)(B) of the Code); provided,
however, that adjustments pursuant to clauses (i), (ii) and (iii) above shall be
made only if the Managing Member reasonably determines that such adjustments are
necessary or appropriate to reflect the relative economic interest of the
Members.

 

(d)               No Member shall be entitled to withdraw capital or receive
distributions except as specifically provided herein. A Member shall have no
obligation to the Company, to any other Member or to any creditor of the Company
to restore any negative balance in the Capital Account of such Member. Except as
expressly provided elsewhere herein, no interest shall be paid on the balance in
any Member’s Capital Account.

 

21

 



(e)                Whenever it is necessary for purposes of this Agreement to
determine a Member’s Capital Account on a per Unit basis, such amount shall be
determined by dividing the Capital Account of such Member attributable to the
applicable class of Units held of record by such Member by the number of Units
of such class held of record by such Member.

 

Section 5.03        Amounts and Priority of Distributions.

 

(a)                Distributions Generally. Except as otherwise provided in
Section 11.02, distributions shall be made to the Nonvoting Members as set forth
in this Section 5.03, at such times and in such amounts as the Managing Member,
in its sole discretion, shall determine. For the avoidance of doubt, subject to
Section 5.03(c), the Class M Members shall not be entitled to receive any
distributions hereunder.

 

(b)               Distributions to the Members. Subject to Sections 5.03(e), at
such times and in such amounts as the Managing Member, in its sole discretion,
shall determine, distributions shall be made to the Nonvoting Members in
proportion to their respective Nonvoting Percentage Interests.

 

(c)                Pubco Distributions. Notwithstanding the provisions of
Section 5.03(b), the Managing Member, in its sole discretion, may authorize that
(i) cash be paid to Pubco (which payment shall be made without pro rata
distributions to the other Members) in exchange for the redemption, repurchase
or other acquisition of Nonvoting Common Units held by Pubco to the extent that
such cash payment is used to redeem, repurchase or otherwise acquire an equal
number of shares of Class A Common Stock in accordance with Section 4.02(b), and
(ii) to the extent that the Managing Member determines that expenses or other
obligations of Pubco are related to its role as the Managing Member or the
business and affairs of Pubco that are conducted through the Company or any of
the Company’s direct or indirect Subsidiaries, cash (and, for the avoidance of
doubt, only cash) distributions may be made to Pubco (which distributions shall
be made without pro rata distributions to the other Members) in amounts required
for Pubco to pay (w) operating, administrative and other similar costs incurred
by Pubco, including payments in respect of Indebtedness and preferred stock, to
the extent the proceeds are used or will be used by Pubco to pay expenses or
other obligations described in this clause (ii) (in either case only to the
extent economically equivalent Indebtedness or Equity Securities of the Company
were not issued to Pubco), payments representing interest with respect to
payments not made when due under the terms of the Tax Receivable Agreement and
payments pursuant to any legal, tax, accounting and other professional fees and
expenses (but, for the avoidance of doubt, excluding any tax liabilities of
Pubco), (x) any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claims against, or any litigation or proceedings
involving, Pubco, (y) fees and expenses (including any underwriters discounts
and commissions) related to any securities offering, investment or acquisition
transaction (whether or not successful) authorized by the board of directors of
Pubco and (z) other fees and expenses in connection with the maintenance of the
existence of Pubco (including any costs or expenses associated with being a
public company listed on a national securities exchange). For the avoidance of
doubt, distributions made under this Section 5.03(c) may not be used to pay or
facilitate dividends or distributions on the Pubco Common Stock and must be used
solely for one of the express purposes set forth under clause (i) or (ii) of the
immediately preceding sentence.

 

22

 



(d)               Distributions in Kind. Any distributions to the Nonvoting
Members in kind shall be made at such times and in such amounts as the Managing
Member, in its sole discretion, shall determine based on their fair market value
as determined by the Managing Member in the same proportions as if distributed
in accordance with Section 5.03(b), with all Nonvoting Members participating in
proportion to their respective Nonvoting Percentage Interests. If cash and
property are to be distributed in kind simultaneously, the Company shall
distribute such cash and property in kind in the same proportion to each
Nonvoting Member.

 

(e)                Tax Distributions.

 

(i)                 Notwithstanding any other provision of this Section 5.03 to
the contrary, to the extent permitted by Applicable Law and consistent with the
Company’s obligations to its creditors as reasonably determined by the Managing
Member, the Company shall make cash distributions by wire transfer of
immediately available funds pursuant to this Section 5.03(e)(i) to each
Nonvoting Member with respect to its Nonvoting Common Units at least two
(2) Business Days prior to the date on which any U.S. federal corporate
estimated tax payments are due, in an amount equal to such Nonvoting Member’s
Tax Distribution Amount, if any; provided that the Managing Member shall have no
liability to any Member in connection with any underpayment of estimated taxes,
so long as cash distributions are made in accordance with this
Section 5.03(e)(i) and the Tax Distribution Amounts are determined as provided
in paragraph (i) of the definition of Tax Distribution Amount.

 

(ii)               On any date that the Company makes a distribution to the
Members with respect to their Nonvoting Common Units under a provision of
Section 5.03 other than this Section 5.03(e), if the Tax Distribution Amount is
greater than zero, the Company shall designate all or a portion of such
distribution as a Tax Distribution with respect to a Member’s Nonvoting Common
Units to the extent of the Tax Distribution Amount with respect to such Member’s
Nonvoting Common Units as of such date (but not to exceed the amount of such
distribution). For the avoidance of doubt, such designation shall be performed
with respect to all Members with respect to which there is a Tax Distribution
Amount as of such date.

 

(iii)             Notwithstanding any other provision of this Section 5.03 to
the contrary, if the Tax Distribution Amount for such Fiscal Year is greater
than zero, to the extent permitted by Applicable Law and consistent with the
Company’s obligations to its creditors as reasonably determined by the Managing
Member, the Company shall make additional distributions under this
Section 5.03(e)(iii) to the extent of such Tax Distribution Amount for such
Fiscal Year as soon as reasonably practicable after the end of such Fiscal Year
(or as soon as reasonably practicable after any event that subsequently adjusts
the taxable income of such Fiscal Year).

 

23

 



(iv)             Under no circumstances shall Tax Distributions reduce the
amount otherwise distributable to any Member pursuant to this Section 5.03
(other than this Section 5.03(e)) after taking into account the effect of Tax
Distributions on the amount of cash or other assets available for distribution
by the Company.

 

(f)                Assignment. Holdings shall have the right to assign to any
Transferee of Common Units, pursuant to a Transfer made in compliance with this
Agreement, the right to receive any portion of the amounts distributable or
otherwise payable to Holdings pursuant to Section 5.03(b).

 

Section 5.04        Allocations.

 

(a)                Net Income and Net Loss. Except as otherwise provided in this
Agreement, and after giving effect to the special allocations set forth in
Section 5.04(b), Section 5.04(c) and Section 5.04(d), Net Income and Net Loss
(and, to the extent necessary, individual items of income, gain, loss, deduction
or credit) of the Company shall be allocated among the Nonvoting Members in a
manner such that the Capital Account of each Nonvoting Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the
distributions that would be made to such Nonvoting Member pursuant to
Section 5.03(b) if the Company were dissolved, its affairs wound up and its
assets sold for cash equal to their Carrying Value, all Company liabilities were
satisfied (limited with respect to each nonrecourse liability to the Carrying
Value of the assets securing such liability), and the net assets of the Company
were distributed, in accordance with Section 5.03(b), to the Nonvoting Members
immediately after making such allocation, minus (ii) such Nonvoting Member’s
share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.

 

(b)               Special Allocations. The following special allocations shall
be made in the following order:

 

(i)                 Minimum Gain Chargeback. Except as otherwise provided in
Treasury Regulations Section 1.704-2(f), notwithstanding any other provision of
this Article V, if there is a net decrease in Company Minimum Gain during any
Fiscal Year, each Nonvoting Member shall be specially allocated items of Company
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Nonvoting Member’s share of the net decrease
in Company Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g). Allocations pursuant to the immediately preceding sentence
shall be made in proportion to the respective amounts required to be allocated
to each Nonvoting Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(f)(6) and
1.704-2(j)(2). This Section 5.04(b)(i) is intended to comply with the minimum
gain chargeback requirement in Treasury Regulations Section 1.704-2(f) and shall
be interpreted consistently therewith.

 

24

 



(ii)               Member Minimum Gain Chargeback. Except as otherwise provided
in Treasury Regulations Section 1.704-2(i)(4), notwithstanding any other
provision of this Article V, if there is a net decrease in Member Nonrecourse
Debt Minimum Gain attributable to a Member Nonrecourse Debt during any Fiscal
Year, each Nonvoting Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Nonvoting
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Nonvoting Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.04(b)(ii) is intended
to comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(iii)             Qualified Income Offset. In the event any Nonvoting Member
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or Section 1.704-1(b)(2)(ii)(d)(6), items of Company
income and gain shall be specially allocated to such Nonvoting Member in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the Adjusted Capital Account Deficit of the Nonvoting
Member as promptly as possible; provided that an allocation pursuant to this
Section 5.04(b)(iii) shall be made only if and to the extent that the Nonvoting
Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.04(b)(iii) were not in the Agreement.

 

(iv)             Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal
Year shall be specially allocated to the Members in a manner determined by the
Managing Member consistent with Treasury Regulations Sections 1.704-2(b) and
1.704-2(c).

 

(v)               Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Nonvoting
Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Treasury Regulations Sections 1.704-2(i)(1) and 1.704-2(j)(1).

 

25

 



(vi)             Section 754 Adjustments. (A) To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Sections 734(b) or 743(b) of
the Code is required pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Nonvoting
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of such asset) or loss
(if the adjustment decreases the basis of such asset) from the disposition of
the asset and shall be taken into account for purposes of computing Net Income
and Net Loss. (B) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Sections 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Nonvoting Member in complete
liquidation of such Nonvoting Member’s interest in the Company, the amount of
such adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to such
Nonvoting Members in accordance with their interests in the Company in the event
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Nonvoting Member to whom such distribution was made in the event Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(c)                Curative Allocations. The allocations set forth in
Section 5.04(b)(i) through Section 5.04(b)(vi) and Section 5.04(d) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Nonvoting Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 5.04(c). Therefore,
notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Managing Member shall make such offsetting special allocations
of Company income, gain, loss, or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Nonvoting
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Nonvoting Member would have had if the Regulatory
Allocations were not part of the Agreement and all Company items were allocated
pursuant to Section 5.04.

 

(d)               Loss Limitation. Net Loss (or individual items of loss or
deduction) allocated pursuant to Section 5.04 hereof shall not exceed the
maximum amount of Net Loss (or individual items of loss or deduction) that can
be allocated without causing any Nonvoting Member to have an Adjusted Capital
Account Deficit at the end of any Fiscal Year. In the event some but not all of
the Nonvoting Members would have Adjusted Capital Account Deficits as a
consequence of an allocation of Net Loss (or individual items of loss or
deduction) pursuant to Section 5.04 hereof, the limitation set forth in this
Section 5.04(d) shall be applied on a Member by Member basis and Net Loss (or
individual items of loss or deduction) not allocable to any Nonvoting Member as
a result of such limitation shall be allocated to the other Nonvoting Members in
accordance with the positive balances in such Nonvoting Members’ Capital
Accounts so as to allocate the maximum permissible Net Loss to each Nonvoting
Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d). Any reallocation
of Net Loss pursuant to this Section 5.04(d) shall be subject to chargeback
pursuant to the curative allocation provision of Section 5.04(c).

 

26

 



Section 5.05        Other Allocation Rules.

 

(a)                Interim Allocations Due to Percentage Adjustment. If a
Nonvoting Percentage Interest is the subject of a Transfer or the Nonvoting
Members’ interests in the Company change pursuant to the terms of the Agreement
during any Fiscal Year, the amount of Net Income and Net Loss (or items thereof)
to be allocated to the Nonvoting Members for such entire Fiscal Year shall be
allocated to the portion of such Fiscal Year which precedes the date of such
Transfer or change (and if there shall have been a prior Transfer or change in
such Fiscal Year, which commences on the date of such prior Transfer or change)
and to the portion of such Fiscal Year which occurs on and after the date of
such Transfer or change (and if there shall be a subsequent Transfer or change
in such Fiscal Year, which precedes the date of such subsequent Transfer or
change) in accordance with Section 706 of the Code and the regulations
thereunder as determined by the Managing Member and the amounts of the items so
allocated to each such portion shall be credited or charged to the Members in
accordance with Section 5.04 as in effect during each such portion of the Fiscal
Year in question. As of the date of such Transfer, the Transferee Member shall
succeed to the Capital Account of the Transferor Member with respect to the
transferred Units.

 

(b)               Tax Allocations: Code Section 704(c). In accordance with
Section 704(c) of the Code and the Treasury Regulations thereunder, income,
gain, loss, and deduction with respect to any Property contributed to the
capital of the Company and with respect to reverse Code Section 704(c)
allocations described in Treasury Regulations 1.704-3(a)(6) shall, solely for
tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such Property to the Company for federal
income tax purposes and its initial Carrying Value or its Carrying Value
determined pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) (computed in
accordance with the definition of Carrying Value) using the traditional
allocation method under Treasury Regulation 1.704-3(b). Any elections or other
decisions relating to such allocations shall be made by the Managing Member in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.05(b), Section 704(c) of the Code (and
the principles thereof), and Treasury Regulation 1.704-1(b)(4)(i) are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Nonvoting Member’s Capital Account or
share of Net Income, Net Loss, other items, or distributions pursuant to any
provision of this Agreement.

 

Section 5.06        Tax Withholding; Withholding Advances.

 

(a)                Tax Withholding.

 

(i)                 If requested by the Managing Member, each Nonvoting Member
shall, if able to do so, deliver to the Managing Member: (A) an affidavit in
form satisfactory to the Company that the applicable Nonvoting Member (or its
partners, as the case may be) is not subject to withholding under the provisions
of any federal, state, local, foreign or other law; (B) any certificate that the
Company may reasonably request with respect to any such laws; and/or (C) any
other form or instrument reasonably requested by the Company relating to any
Nonvoting Member’s status under such law. In the event that a Nonvoting Member
fails or is unable to deliver to the Company an affidavit described in subclause
(A) of this clause (i), the Company may withhold amounts from such Nonvoting
Member in accordance with Section 5.06(b).

 

27

 



(ii)               After receipt of a written request of any Nonvoting Member,
the Company shall provide such information to such Nonvoting Member and take
such other action as may be reasonably necessary to assist such Nonvoting Member
in making any necessary filings, applications or elections to obtain any
available exemption from, or any available refund of, any withholding imposed by
any foreign taxing authority with respect to amounts distributable or items of
income allocable to such Nonvoting Member hereunder to the extent not adverse to
the Company or any Member. In addition, the Company shall, at the request of any
Nonvoting Member, make or cause to be made (or cause the Company to make) any
such filings, applications or elections; provided that any such requesting
Nonvoting Member shall cooperate with the Company, with respect to any such
filing, application or election to the extent reasonably determined by the
Company and that any filing fees, taxes or other out-of-pocket expenses
reasonably incurred and related thereto shall be paid and borne by such
requesting Nonvoting Member or, if there is more than one requesting Nonvoting
Member, by such requesting Nonvoting Members in accordance with their Relative
Percentage Interests.

 

(b)               Withholding Advances. To the extent the Company is required by
Applicable Law to withhold or to make tax payments on behalf of or with respect
to any Nonvoting Member (e.g., backup withholding) (“Withholding Advances”), the
Company may withhold such amounts and make such tax payments as so required.

 

(c)                Repayment of Withholding Advances. All Withholding Advances
made on behalf of a Nonvoting Member, plus interest thereon at a rate equal to
the Prime Rate as of the date of such Withholding Advances plus 2.0% per annum,
shall (i) be paid on demand by the Nonvoting Member on whose behalf such
Withholding Advances were made (it being understood that no such payment shall
increase such Member’s Capital Account), or (ii) with the consent of the
Managing Member and the affected Member be repaid by reducing the amount of the
current or next succeeding distribution or distributions that would otherwise
have been made to such Nonvoting Member or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Nonvoting Member. Whenever repayment of a Withholding
Advance by a Nonvoting Member is made as described in clause (ii) of this
Section 5.06(c), for all other purposes of this Agreement such Nonvoting Member
shall be treated as having received all distributions (whether before or upon
any Dissolution Event) unreduced by the amount of such Withholding Advance and
interest thereon.

 

28

 



(d)               Withholding Advances — Reimbursement of Liabilities. Each
Nonvoting Member hereby agrees to reimburse the Company for any liability with
respect to Withholding Advances (including interest thereon) required or made on
behalf of or with respect to such Nonvoting Member (including penalties imposed
with respect thereto).

 

Article VI

CERTAIN TAX MATTERS

 

Section 6.01        Tax Matters Partner. The “Tax Matters Partner” (as such term
is defined in Section 6231(a)(7) of the Code) of the Company shall be selected
by the Managing Member with the initial Tax Matters Partner being Pubco. The Tax
Matters Partner shall use its reasonable efforts to comply with the
responsibilities outlined in Sections 6221 through 6233 of the Code (including
the Treasury Regulations promulgated thereunder) and shall have any powers
necessary to perform fully in such capacity. The Tax Matters Partner is
authorized to represent the Company before taxing authorities and courts in tax
matters affecting the Company and the Members in their capacity as such and
shall keep the Members promptly informed of any such administrative and judicial
proceedings; provided that Holdings shall be entitled to participate with the
Tax Matters Partner in any tax matters that would reasonably be expected to have
a materially adverse effect on Holdings (or any beneficial owners of Holdings).
The Tax Matters Partner shall be entitled to be reimbursed by the Company for
all reasonable third-party costs and expenses incurred by it in connection with
any administrative or judicial proceeding affecting tax matters of the Company
and the Members in their capacity as such. The Tax Matters Partner shall not
bind any Member to any settlement agreement or closing agreement without such
Member’s prior written consent. Any Member who enters into a settlement
agreement with any tax authority with respect to any Company item shall notify
the Tax Matters Partner of such settlement agreement and its terms within thirty
(30) days after the date of settlement. This provision shall survive any
termination of this Agreement.

 

Section 6.02        Section 754 Election. The Company shall make a timely
election under Section 754 of the Code (and a corresponding election under state
and local law) effective starting with the taxable year ended December 31, 2015,
and the Managing Member shall not take any action to revoke such election.

 

Article VII

MANAGEMENT OF THE COMPANY

 

Section 7.01        Management by the Managing Member. Except as otherwise
specifically set forth in this Agreement, the Managing Member shall be deemed to
be a “manager” for purposes of applying the Delaware Act. Except as expressly
provided in this Agreement or the Delaware Act, the day-to-day business and
affairs of the Company and its Subsidiaries shall be managed, operated and
controlled by the Managing Member in accordance with the terms of this Agreement
and no other Members shall have management authority or rights over the Company
or its Subsidiaries. The Managing Member is, to the extent of its rights and
powers set forth in this Agreement, an agent of the Company for the purpose of
the Company’s and its Subsidiaries’ business, and the actions of the Managing
Member taken in accordance with such rights and powers, shall bind the Company
(and no other Members shall have such right). Except as expressly provided in
this Agreement, the Managing Member shall have all necessary powers to carry out
the purposes, business, and objectives of the Company and its Subsidiaries. The
Managing Member may delegate to Members, employees, officers or agents of the
Company or any Subsidiary in its discretion the authority to sign agreements and
other documents on behalf of the Company or any Subsidiary.

 

29

 



Section 7.02        Withdrawal of the Managing Member. Pubco may withdraw as the
Managing Member and appoint as its successor at any time upon written notice to
the Company (i) any wholly-owned Subsidiary of Pubco, (ii) any Person of which
Pubco is a wholly-owned Subsidiary, (iii) any Person into which Pubco is merged
or consolidated or (iv) any transferee of all or substantially all of the assets
of Pubco, which withdrawal and replacement shall be effective upon the delivery
of such notice. No appointment of a Person other than Pubco (or its successor,
as applicable) as Managing Member shall be effective unless Pubco (or its
successor, as applicable) and the new Managing Member (as applicable) provide
all other Members with contractual rights, directly enforceable by such other
Members against the new Managing Member, to cause the new Managing Member to
comply with all the Managing Member’s obligations under this Agreement and the
Exchange Agreement.

 

Section 7.03        Decisions by the Members.

 

(a)                Other than the Managing Member, the Members shall take no
part in the management of the Company’s business, shall transact no business for
the Company and shall have no power to act for or to bind the Company; provided,
however, that the Company may engage any Member or principal, partner, member,
shareholder or interest holder thereof as an employee, independent contractor or
consultant to the Company, in which event the duties and liabilities of such
individual or firm with respect to the Company as an employee, independent
contractor or consultant shall be governed by the terms of such engagement with
the Company.

 

(b)               Except as expressly provided herein (including with respect to
any special approval rights granted to Holdings hereunder), no Members (other
than Pubco in its capacity as the Class M Member) nor any class of Members
(other than the Class M Common Units) shall have any voting rights nor the power
or authority to vote, approve or consent to any matter or action taken by the
Company. Except as otherwise provided herein, any proposed matter or action
subject to the vote, approval or consent of the Members shall require the
approval of the Class M Member.

 

30

 



Section 7.04        [Reserved].

 

Section 7.05        Officers.

 

(a)                Appointment of Officers. The Managing Member may appoint
individuals as officers (“Officers”) of the Company, which may include such
officers as the Managing Member determines are necessary and appropriate. No
Officer need be a Member. An individual may be appointed to more than one
office.

 

(b)               Authority of Officers. The Officers shall have the duties,
rights, powers and authority as may be prescribed by the Managing Member from
time to time.

 

(c)                Removal, Resignation and Filling of Vacancy of Officers. The
Managing Member may remove any Officer, for any reason or for no reason, at any
time. Any Officer may resign at any time by giving written notice to the
Company, and such resignation shall take effect at the date of the receipt of
that notice or any later time specified in that notice; provided that, unless
otherwise specified in that notice, the acceptance of the resignation shall not
be necessary to make it effective. Any such resignation shall be without
prejudice to the rights, if any, of the Company or such Officer under this
Agreement. A vacancy in any office because of death, resignation, removal or
otherwise shall be filled by the Managing Member.

 

Article VIII

TRANSFERS OF INTERESTS

 

Section 8.01        Restrictions on Transfers.

 

(a)                Except as expressly permitted by Section 8.02, and subject to
Section 8.01(b), Section 8.01(c), and Section 8.01(d), any underwriter lock-up
agreement applicable to such Member, and/or any other agreement between such
Member and the Company, Pubco or any of their controlled Affiliates, without the
prior written approval of the Managing Member, no Member shall directly or
indirectly Transfer all or any part of its Units or any right or economic
interest pertaining thereto, including the right to vote or consent on any
matter or to receive or have any economic interest in distributions or advances
from the Company pursuant thereto. Any such Transfer which is not in compliance
with the provisions of this Agreement shall be deemed a Transfer by such Member
of Units in violation of this Agreement (and a breach of this Agreement by such
Member) and shall be null and void ab initio. Notwithstanding anything to the
contrary in this Article VIII, (i) the Exchange Agreement shall govern the
exchange of Paired Interests for shares of Class A Common Stock, and an exchange
pursuant to and in accordance with the Exchange Agreement shall not be
considered a “Transfer” for purposes of this Agreement, (ii) a Transfer of
Registrable Securities (as such term is defined in the Investor Rights
Agreement) in accordance with the Investor Rights Agreement shall not be
considered a “Transfer” for the purposes of the Agreement, and (iii) any other
Transfer of shares of Class A Common Stock shall not be considered a “Transfer”
for purposes of this Agreement.

 

31

 



(b)               Except as otherwise expressly provided herein, it shall be a
condition precedent to any Transfer otherwise permitted or approved pursuant to
this Article VIII that:

 

(i)               the Transferor shall have provided to the Company prior notice
of such Transfer;

 

(ii)              the Transfer shall comply with all Applicable Laws; and

 

(iii)             with respect to any Transfer of any Nonvoting Common Unit that
constitutes a portion of a Paired Interest, concurrently with such Transfer,
such Transferor shall also Transfer to such Transferee the number of shares of
Class B Common Stock constituting the remainder of such Paired Interest (which,
as of the date hereof, would be one share of Class B Common Stock).

 

(c)                Notwithstanding any other provision of this Agreement to the
contrary, no Member shall directly or indirectly Transfer all or any part of its
Units or any right or economic interest pertaining thereto if such Transfer, in
the reasonable discretion of the Managing Member, would cause the Company to be
classified as a “publicly traded partnership” as that term is defined in Section
7704 of the Code and Regulations promulgated thereunder.

 

(d)               Any Transfer of Units pursuant to this Agreement, including
this Article VIII, shall be subject to the provisions of Section 3.01 and
Section 3.02.

 

Section 8.02        Certain Permitted Transfers. Notwithstanding anything to the
contrary herein, the following Transfers shall be permitted:

 

(a)                Any Transfer by any Member of its Units pursuant to a Pubco
Offer (as such term is defined in the Exchange Agreement) or Disposition Event;

 

(b)                Any Transfer of Units pursuant to a pledge agreement or other
security document entered into by a Member (or direct or indirect parent of such
Member) controlled directly or indirectly by MacAndrews & Forbes Incorporated,
including any exercise of foreclosure sale or other remedies thereunder;
provided, that no such Transfer shall be permitted if the Managing Member
reasonably determines that such Transfer would materially increase the risk that
the Company would be classified as a “publicly traded partnership” as that term
is defined in Section 7704 of the Code and Regulations promulgated thereunder;
or

 

(c)               At any time, any Transfer by any Member of Units to any
Transferee approved in writing by the Managing Member (not to be unreasonably
withheld), it being understood that it shall be reasonable for the Managing
Member to withhold such consent if the Managing Member reasonably determines
that such Transfer would materially increase the risk that (i) the Company would
be classified as a “publicly traded partnership” as that term is defined in
Section 7704 of the Code and Regulations promulgated thereunder or (ii) the
Company would be required to register a class of securities under the Exchange
Act.

 

32

 



Section 8.03        Registration of Transfers. When any Units are Transferred in
accordance with the terms of this Agreement, the Company shall cause such
Transfer to be registered on the books of the Company.

 

Article IX

[RESERVED]

 

Article X

LIMITATION ON LIABILITY, EXCULPATION
AND INDEMNIFICATION

 

Section 10.01    Limitation on Liability. The debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Covered Person
shall be obligated personally for any such debt, obligation or liability of the
Company; provided that the foregoing shall not alter a Member’s obligation to
return funds wrongfully distributed to it.

 

Section 10.02    Exculpation and Indemnification.

 

(a)                Neither the Managing Member nor any other Covered Person
described in clause (iii) of the definition thereof shall be liable, including
under any legal or equitable theory of fiduciary duty or other theory of
liability, to the Company or to any other Covered Person for any losses, claims,
damages or liabilities incurred by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company. There
shall be, and each Covered Person shall be entitled to, a presumption that such
Covered Person acted in good faith.

 

(b)               A Covered Person shall be fully protected in relying in good
faith upon the records of the Company and upon such information, opinions,
reports or statements presented to the Company by any Person as to matters the
Covered Person reasonably believes are within such Person’s professional or
expert competence.

 

33

 



(c)                The Company shall indemnify, defend and hold harmless each
Covered Person against any losses, claims, damages, liabilities, expenses
(including all reasonable out-of-pocket fees and expenses of counsel and other
advisors), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, in which such Covered Person
may be involved or become subject to, in connection with any matter arising out
of or in connection with the Company’s business or affairs, or this Agreement or
any related document, unless such loss, claim, damage, liability, expense,
judgment, fine, settlement or other amount (i) is as a result of a Covered
Person not acting in good faith on behalf of the Company or arose as a result of
the willful commission by such Covered Person of any act that is dishonest and
materially injurious to the Company, (ii) results from its contractual
obligations under any Reorganization Document to be performed in a capacity
other than as a Covered Person or (iii) results from the breach by any Member
(in such capacity) of its contractual obligations under this Agreement. If any
Covered Person becomes involved in any capacity in any action, suit, proceeding
or investigation in connection with any matter arising out of or in connection
with the Company’s business or affairs, or this Agreement or any related
document (other than any Reorganization Document), other than by reason of any
act or omission performed or omitted by such Covered Person that was not in good
faith on behalf of the Company or constituted a willful commission by such
Covered Person of an act that is dishonest and materially injurious to the
Company, the Company shall reimburse such Covered Person for its reasonable
legal and other reasonable out-of-pocket expenses (including the cost of any
investigation and preparation) as they are incurred in connection therewith;
provided that such Covered Person shall promptly repay to the Company the amount
of any such reimbursed expenses paid to it if it shall be finally judicially
determined that such Covered Person was not entitled to indemnification by, or
contribution from, the Company in connection with such action, suit, proceeding
or investigation. If for any reason (other than the bad faith of a Covered
Person or the willful commission by such Covered Person of an act that is
dishonest and materially injurious to the Company) the foregoing indemnification
is unavailable to such Covered Person, or insufficient to hold it harmless, then
the Company shall contribute to the amount paid or payable by such Covered
Person as a result of such loss, claim, damage, liability, expense, judgment,
fine, settlement or other amount in such proportion as is appropriate to reflect
any relevant equitable considerations. There shall be, and each Covered Person
shall be entitled to, a rebuttable presumption that such Covered Person acted in
good faith.

 

(d)               The obligations of the Company under Section 10.02(c) shall be
satisfied solely out of and to the extent of the Company’s assets, and no
Covered Person shall have any personal liability on account thereof.

 

34

 



(e)                Given that certain Jointly Indemnifiable Claims may arise by
reason of the service of a Covered Person to the Company and/or as a director,
trustee, officer, partner, member, manager, employee, consultant, fiduciary or
agent of other corporations, limited liability companies, partnerships, joint
ventures, trusts, employee benefit plans or other enterprises controlled by the
Company (collectively, the “Controlled Entities”), or by reason of any action
alleged to have been taken or omitted in any such capacity, the Company
acknowledges and agrees that the Company shall, and to the extent applicable
shall cause the Controlled Entities to, be fully and primarily responsible for
the payment to the Covered Person in respect of indemnification or advancement
of all out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements) in each case,
actually and reasonably incurred by or on behalf of a Covered Person in
connection with either the investigation, defense or appeal of a claim, demand,
action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder (collectively, “Expenses”) in connection
with any such Jointly Indemnifiable Claim, pursuant to and in accordance with
(as applicable) the terms of (i) the Delaware Act, (ii) this Agreement,
(iii) any other agreement between the Company or any Controlled Entity and the
Covered Person pursuant to which the Covered Person is indemnified, (iv) the
laws of the jurisdiction of incorporation or organization of any Controlled
Entity and/or (v) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership, certificate of qualification or other
organizational or governing documents of any Controlled Entity ((i) through
(v) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Covered Person may have from the Indemnitee-Related Entities. Under
no circumstance shall the Company or any Controlled Entity be entitled to any
right of subrogation or contribution by the Indemnitee-Related Entities and no
right of advancement or recovery the Covered Person may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Covered Person or the obligations of the Company or any Controlled Entity under
the Indemnification Sources. In the event that any of the Indemnitee-Related
Entities shall make any payment to the Covered Person in respect of
indemnification or advancement of Expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall, and to the extent applicable shall
cause the Controlled Entities to, reimburse the Indemnitee-Related Entity making
such payment to the extent of such payment promptly upon written demand from
such Indemnitee-Related Entity, (ii) to the extent not previously and fully
reimbursed by the Company and/or any Controlled Entity pursuant to clause (i),
the Indemnitee-Related Entity making such payment shall be subrogated to the
extent of the outstanding balance of such payment to all of the rights of
recovery of the Covered Person against the Company and/or any Controlled Entity,
as applicable, and (iii) the Covered Person shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights. The Company and the Covered Person agree that each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 10.02(e), entitled to enforce this Section 10.02(e) as though each
such Indemnitee-Related Entity were a party to this Agreement. The Company shall
cause each of the Controlled Entities to perform the terms and obligations of
this Section 10.02(e) as though each such Controlled Entity was the “Company”
under this Agreement. For purposes of this Section 10.02(e), the following terms
shall have the following meanings:

 

(i)                 The term “Indemnitee-Related Entities” means any
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (other than the Company, any
Controlled Entity or the insurer under and pursuant to an insurance policy of
the Company or any Controlled Entity) from whom a Covered Person may be entitled
to indemnification or advancement of Expenses with respect to which, in whole or
in part, the Company or any Controlled Entity may also have an indemnification
or advancement obligation.

 

(ii)               The term “Jointly Indemnifiable Claims” shall be broadly
construed and shall include, without limitation, any claim, demand, action, suit
or proceeding for which the Covered Person shall be entitled to indemnification
or advancement of Expenses from both (i) the Company and/or any Controlled
Entity pursuant to the Indemnification Sources, on the one hand, and (ii) any
Indemnitee-Related Entity pursuant to any other agreement between any
Indemnitee-Related Entity and the Covered Person pursuant to which the Covered
Person is indemnified, the laws of the jurisdiction of incorporation or
organization of any Indemnitee-Related Entity and/or the certificate of
incorporation, certificate of organization, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.

 

35

 



Article XI

DISSOLUTION AND TERMINATION

 

Section 11.01    Dissolution.

 

(a)                The Company shall not be dissolved by the admission of
Additional Members or Substitute Members pursuant to Section 3.02.

 

(b)               No Member shall (i) resign from the Company prior to the
dissolution and winding up of the Company except in connection with a Transfer
of Units pursuant to the terms of this Agreement or (ii) take any action to
dissolve, terminate or liquidate the Company or to require apportionment,
appraisal or partition of the Company or any of its assets, or to file a bill
for an accounting, except as specifically provided in this Agreement, and each
Member, to the fullest extent permitted by Applicable Law, hereby waives any
rights to take any such actions under Applicable Law, including any right to
petition a court for judicial dissolution under Section 18-802 of the Delaware
Act.

 

(c)                The Company shall be dissolved and its business wound up only
upon the earliest to occur of any one of the following events (each a
“Dissolution Event”):

 

(i)                 The expiration of forty-five (45) days after the sale or
other disposition of all or substantially all the assets of the Company; or

 

(ii)               upon the approval of the Managing Member.

 

(d)               The death, retirement, resignation, expulsion, bankruptcy,
insolvency or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member of the Company shall not in and
of itself cause dissolution of the Company.

 

Section 11.02    Winding Up of the Company.

 

(a)                The Managing Member shall promptly notify the other Members
of any Dissolution Event. Upon dissolution, the Company’s business shall be
liquidated in an orderly manner. The Managing Member shall appoint a liquidating
trustee to wind up the affairs of the Company pursuant to this Agreement. In
performing its duties, the liquidating trustee is authorized to sell,
distribute, exchange or otherwise dispose of the assets of the Company in
accordance with the Delaware Act and in any reasonable manner that the
liquidating trustee shall determine to be in the best interest of the Members.

 

36

 



(b)               The proceeds of the liquidation of the Company shall be
distributed in the following order and priority:

 

(i)                 first, to the creditors (including any Members or their
respective Affiliates that are creditors) of the Company in satisfaction of all
of the Company’s liabilities (whether by payment or by making reasonable
provision for payment thereof, including the setting up of any reserves which
are, in the judgment of the liquidating trustee, reasonably necessary therefor);
and

 

(ii)               second, to the Nonvoting Members in the same manner as
distributions under Section 5.03(b), subject to Section 5.03(e).

 

(c)                Distribution of Property. In the event it becomes necessary
in connection with the liquidation of the Company to make a distribution of
Property in-kind, subject to the priority set forth in Section 11.02, the
liquidating trustee shall have the right to compel each Nonvoting Member to
accept a distribution of any Property in-kind (with such Property, as a
percentage of the total liquidating distributions to such Nonvoting Member,
corresponding as nearly as possible to such Nonvoting Member’s Nonvoting
Percentage Interest), with such distribution being based upon the amount of cash
that would be distributed to such Members if such Property were sold for an
amount of cash equal to the fair market value of such Property, as determined by
the liquidating trustee in good faith, subject to the last sentence of
Section 5.03(d).

 

Section 11.03    Termination. The Company shall terminate when all of the assets
of the Company, after payment of or reasonable provision for the payment of all
debts and liabilities of the Company, shall have been distributed to the Members
in the manner provided for in this Article XI, and the certificate of formation
of the Company shall have been cancelled in the manner required by the Delaware
Act.

 

Section 11.04    Survival. Termination, dissolution, liquidation or winding up
of the Company for any reason shall not release any party from any liability
which at the time of such termination, dissolution, liquidation or winding up
already had accrued to any other party or which thereafter may accrue in respect
to any act or omission prior to such termination, dissolution, liquidation or
winding up.

 

Article XII

MISCELLANEOUS

 

Section 12.01    Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such cost or expense.

 

37

 



Section 12.02    Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by
Applicable Law or as, in the reasonable judgment of the Managing Member, may be
necessary or advisable to carry out the intent and purposes of this Agreement.

 

Section 12.03    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given to such party at the address,
facsimile number or e-mail address specified for such party on the Member
Schedule hereto, or to such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the other parties hereto. All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

Section 12.04    Binding Effect; Benefit; Assignment.

 

(a)                The provisions of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

 

(b)               Except as provided in Article VIII, no Member may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the Managing Member.

 

Section 12.05    Jurisdiction.

 

(a)                The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the Delaware Court of Chancery or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 12.03 shall be deemed effective service of process on such party.

 

38

 



(b)               EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY
DESIGNATES CORPORATION SERVICE COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”),
WITH AN OFFICE AT 2711 CENTERVILLE ROAD, SUITE 400, WILMINGTON, NEW CASTLE
COUNTY, DELAWARE 19808, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND
ON ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON
DELIVERY THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH
SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO
DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN
SECTION 12.03 OF THIS AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT
ANOTHER AGENT SO THAT SUCH PARTY SHALL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF
PROCESS FOR THE ABOVE PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY
APPLICABLE LAW. EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE
UNITED STATES OF AMERICA.

 

Section 12.06    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 12.07    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 12.08    Entire Agreement. This Agreement and the Reorganization
Documents constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement. Nothing in this Agreement shall create any
third-party beneficiary rights in favor of any Person or other party, except to
the extent provided herein with respect to Indemnitee-Related Entities, each of
whom are intended third-party beneficiaries of those provisions that
specifically relate to them with the right to enforce such provisions as if they
were a party hereto.

 

39

 



Section 12.09    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

Section 12.10    Amendment.

 

(a)                This Agreement can be amended at any time and from time to
time by the Managing Member; provided, in addition to the approval of the
Managing Member, no amendment to this Agreement may adversely modify in any
material respect the Units (or the rights, preferences or privileges of the
Units) then held by any Members in any materially disproportionate manner to
those then held by any other Members without the prior written consent of a
majority in interest of such disproportionately affected Member or Members.

 

(b)               For the avoidance of doubt: (i) the Managing Member, acting
alone, may amend this Agreement, including the Member Schedule, (x) to reflect
the admission of new Members or Transfers of Units, each as provided by and in
accordance with, the terms of this Agreement, (y) to effect any subdivisions or
combinations of Units made in compliance with Section 4.02(c) and (z) to issue
additional Nonvoting Common Units or any new class of Units (whether or not pari
passu with the Nonvoting Common Units) in accordance with the terms of this
Agreement and to provide that the Members being issued such new Units be
entitled to the rights provided to Holdings with respect to all or a portion of
the provisions applicable thereto hereunder and any other rights that do not
diminish or eliminate any of the express rights of Holdings described herein;
and (ii) any merger, consolidation or other business combination that
constitutes a Disposition Event in which the Non-Pubco Members are required to
exchange all of their Paired Interests pursuant to Section 2.03(b) of the
Exchange Agreement and receive consideration in such Disposition Event in
accordance with the terms of this Agreement and the Exchange Agreement as in
effect immediately prior to the consummation of such Disposition Event shall not
be deemed an amendment hereof; provided, that such amendment is only effective
upon consummation of such Disposition Event.

 

(c)                No waiver of any provision or default under, nor consent to
any exception to, the terms of this Agreement or any agreement contemplated
hereby shall be effective unless in writing and signed by the party to be bound
and then only to the specific purpose, extent and instance so provided.

 

40

 



Section 12.11    Confidentiality.

 

(a)                Holdings, Pubco and each other Member (collectively the
“Equityholders”) shall, and shall direct those of its Affiliates and their
respective directors, officers, members, stockholders, partners, employees,
attorneys, accountants, consultants, trustees and other advisors (the
“Equityholder Parties”) who have access to Confidential Information to, keep
confidential and not disclose any Confidential Information to any Person other
than a Equityholder Party who agrees to keep such Confidential Information
confidential in accordance with this Section 12.11, in each case without the
express consent, in the case of Confidential Information acquired from the
Company, of the Managing Member or, in the case of Confidential Information
acquired from another Equityholder, such other Equityholder, unless:

 

(i)                 such disclosure shall be required by Applicable Law;

 

(ii)               such disclosure is reasonably required in connection with any
tax audit involving the Company or any Equityholder or its Affiliates;

 

(iii)             such disclosure is reasonably required in connection with any
litigation against or involving the Company or any Equityholder; or

 

(iv)             such disclosure is reasonably required in connection with any
proposed Transfer of all or any part of such Member’s Units in the Company;
provided that with respect to any such use of any Confidential Information
referred to in this clause (iv), advance notice must be given to the Managing
Member so that it may require any proposed Transferee that is not a Member to
enter into a confidentiality agreement with terms substantially similar to the
terms of this Section 12.11 (excluding this clause (iv)) prior to the disclosure
of such Confidential Information.

 

(b)               “Confidential Information” means any information related to
the activities of the Company, the Equityholders and their respective Affiliates
that an Equityholder may acquire from the Company or the Equityholders, other
than information that (i) is already available through publicly available
sources of information (other than as a result of disclosure by such
Equityholder), (ii) was available to a Equityholder on a non-confidential basis
prior to its disclosure to such Equityholder by the Company, or (iii) becomes
available to a Equityholder on a non-confidential basis from a third party,
provided such third party is not known by such Equityholder, after reasonable
inquiry, to be bound by this Agreement or another confidentiality agreement with
the Company. Such Confidential Information may include information that pertains
or relates to the business and affairs of any other Equityholder or any other
Company matters. Confidential Information may be used by a Equityholder and its
Equityholder Parties only in connection with Company matters and in connection
with the maintenance of its interest in the Company.

 

41

 



(c)                In the event that any Equityholder or any Equityholder
Parties of such Equityholder is required to disclose any of the Confidential
Information, such Equityholder shall use reasonable efforts to provide the
Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement, and such Equityholder shall use reasonable efforts to cooperate
with the Company in any effort any such Person undertakes to obtain a protective
order or other remedy. In the event that such protective order or other remedy
is not obtained, or that the Company waives compliance with the provisions of
this Section 12.11, such Equityholder and its Equityholder Parties shall furnish
only that portion of the Confidential Information that is legally required and
shall exercise all reasonable efforts to obtain reasonably reliable assurance
that the Confidential Information shall be accorded confidential treatment.

 

(d)               Notwithstanding anything in this Agreement to the contrary,
each Equityholder may disclose to any persons the U.S. federal income tax
treatment and tax structure of the Company and the transactions set out in the
Reorganization Agreement. For this purpose, “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the Company and does
not include information relating to the identity of the Company or any
Equityholder.

 

Section 12.12    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

 

[signature pages follow]

 

42

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Limited Liability Company Agreement to be duly executed as of the day
and year first written above.

 



  VTV THERAPEUTICS LLC                     By: /s/ Stephen L. Holcombe      
Name: Stephen L. Holcombe       Title: President and Chief Executive Officer    
                VTV THERAPEUTICS INC.                     By: /s/ Stephen L.
Holcombe       Name: Stephen L. Holcombe       Title: President and Chief
Executive Officer                     VTV THERAPEUTICS HOLDINGS LLC            
        By: /s/ Stephen L. Holcombe       Name: Stephen L. Holcombe       Title:
President  

 



[Signature Page to the Amended and Restated Limited Liability Company Agreement
of vTv Therapeutics LLC]

 



Schedule A

 

Member Schedule

 

Member Address Class M
Common
Units Nonvoting
Common
Units Capital
Account
Balance Class M Member vTv
Therapeutics
Inc. 4170 Mendenhall Oaks Parkway
High Point, NC 27265
Facsimile:  (336) 841-0310
E-mail: sholcombe@vtvtherapeutics.com 1 0 -- Nonvoting Members vTv
Therapeutics
Holdings LLC c/o MacAndrews & Forbes Incorporated
35 East 62nd Street
New York, NY 10065
Facsimile:  (212) 572-5695
E-mail: 0 25,000,000 $375,000,000



 

 

